As filed on January 23, 2015Registration No. 333-181953 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 5 TO FORM S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES REDWOOD MORTGAGE INVESTORS IX, LLC (Exact name of registrant as specified in governing instruments) 1825 S. Grant Street, Suite 250, San Mateo, California 94402(650) 365-5341 (Address and telephone number of registrant’s principal executive offices) Michael R. Burwell 1825 S. Grant Street, Suite 250, San Mateo, California 94402(650) 365-5341 (Name, address and telephone number of agent for service) Copies to: Stephen J. Schrader, Esq. Baker & McKenzie LLP Two Embarcadero Center, 11th Floor San Francisco, CA94111-3802 Approximate date of commencement of proposed sale to the public:as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of this prospectus is expected to be made pursuant to Rule 434, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. This Post-Effective Amendment No. 5 consists of the following: 1. Supplement No. 1 dated January 23, 2015, included herewith, which will be delivered as an unattached document along with the Prospectus. 2. The Registrant’s Prospectus dated April 30, 2014 previously filed pursuant to Rule 424(b)(3) and refiled herewith; 3. Part II to this Post-Effective Amendment No. 5, included herewith; and 4.Signatures, included herewith. SUPPLEMENT NO. 1 DATED JANUARY 23, 2015 TO THE PROSPECTUS DATED APRIL 30, 2014 REDWOOD MORTGAGE INVESTORS IX, LLC This Supplement No. 1 updates, modifies or supersedes certain information contained in the prospectus, dated April 30, 2014, of Redwood Mortgage Investors IX, LLC, a Delaware limited liability company (the company). Important additional information regarding the company and the risks involved in investing in the company are contained in the prospectus. You should carefully read this Supplement No. 1 in conjunction with the prospectus. Unless otherwise defined in this supplement, all capitalized terms used have the meanings given them in the prospectus. The purpose of this supplement is to describe or update, among other things, the following: · status of the offering · information on loan portfolio · information in “Risk Factors” · information in “Management – Affiliates of Our Managers” · information in "Transfer of Units - Unit Redemption Program" · information in "Distribution Policies - Distribution to Members" and " - Distribution Process" · information in “Experts” · information in “Incorporation of Certain Information by Reference” · information in “Tabular Information Concerning Prior Programs” · information in “Appendix I – Prior Performance Tables” There is a high degree of risk associated with investing in the units. See “Risk Factors” beginning on page18 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if the prospectus or this supplement is truthful or complete. Any representation to the contrary is a criminal offense. 1.Status of the Offering We commenced our initial public offering on June 8, 2009, pursuant to which we offered 150,000,000 units of limited liability company interests in our primary offering and 37,500,000 units of limited liability company interests under our distribution reinvestment plan. As soon as our initial public offering ended, we commenced our first follow-on offering on December 4, 2012, pursuant to which we are offering the same number of units in our primary offering and under our distribution reinvestment plan as were offered in our initial public offering – 150,000,000 units and 37,500,000 units, respectively. The following summarizes the status of the proceeds from the initial public offering and the follow-on offering, at $1 per unit, as of December 31, 2014: · Proceeds from investors in applicant status at December 31, 2014 (later accepted by the managers):$21,183,798 · Proceeds under our distribution reinvestment plan from electing members:$1,883,845 · Proceeds from premiums paid by Redwood Mortgage Corp.:$137,284 · Total proceeds from units sold from October 5, 2009, through December 31, 2014:$23,204,927 S-1 The first two sentences of the first paragraph under the offering table on the prospectus cover page are hereby amended and restated in their entirety as follows: “The offering pursuant to this prospectus will terminate on December 4, 2015, unless prior to such date, we file a new registration statement, in which event the offering will continue until the earlier of the effective date of the new registration statement or 180 days after December 4, 2015 (which is June 1, 2016). The managers, at their discretion, may also terminate the offering earlier. ” 2.Update to Loan Portfolio The following information should be read in conjunction with the discussion contained in the “INVESTMENT OBJECTIVES AND CRITERIA – General Standards for Loans” section beginning on page 62 of the prospectus: The company generally funds loans with a fixed interest rate and a five-year term. As of December 31, 2014, 98% of the company’s loans (representing 94% of the aggregate principal balance of the company’s loan portfolio) have a five-year term or less from loan inception. The remaining loans have terms longer than five years. As of December 31, 2014, 32 loans outstanding (representing 60% of the aggregate principal balance of the company’s loan portfolio) provide for monthly payments of interest only, with the principal due in full at maturity. The remaining 20 loans (representing 40% of the aggregate principal balance of the company’s loan portfolio) require monthly payments of principal and interest, typically calculated on a 30-year amortization, with the remaining principal balance due at maturity. Secured Loans Unpaid Principal Balance (Principal).Secured loan transactions are summarized in the following table for the years ended December 31, 2014 and 2013. Principal January 1 $ $ Loans acquired from third party Loans acquired from affiliates or managers Payments received ) ) Principal December 31 $ $ Loan Characteristics.Secured loans had the characteristics presented in the following table. December 31, 2014 December31, 2013 Number of secured loans 52 51 Secured loans – principal $ $ Secured loans – lowest interest rate (fixed) % % Secured loans – highest interest rate (fixed) % % Average secured loan – principal $ $ Average principal as percent of total principal % % Average principal as percent of members’ capital % % Average principal as percent of total assets % % Largest secured loan – principal $ $ Largest principal as percent of total principal % % Largest principal as percent of members’ capital % % Largest principal as percent of total assets % % Smallest secured loan – principal $ $ Smallest principal as percent of total principal % % Smallest principal as percent of members’ capital % % Smallest principal as percent of total assets % % Number of counties where security is located (all California) 13 13 Largest percentage of principal in one county % % Number of secured loans in foreclosure 1 — Secured loans in foreclosure – principal — Number of secured loans with an interest reserve — — Interest reserves $ — $ — S-2 As of December 31, 2014, the company’s largest loan in the principal of $1,600,000 represents 8.34% of outstanding secured loans and 7.69% of company assets. The loan is secured by a residential property located in Santa Cruz, California, bears an interest rate of 8.75% and matures on August 1, 2015. Larger loans sometimes increase above 10% of the secured loan portfolio or company assets if these amounts decrease due to member withdrawals and loan payoffs or due to restructuring of existing loans. Distribution by California Counties.The distribution of secured loans outstanding by California counties is presented in the following table. December 31, 2014 December 31, 2013 Unpaid Principal Balance Percent Unpaid Principal Balance Percent San Francisco Bay Area San Francisco $ % $ % Alameda San Mateo Contra Costa Santa Clara Sonoma Other Northern California Santa Cruz Monterey El Dorado — — Northern California Total Los Angeles & Coastal Los Angeles Orange San Diego Other Southern California San Bernardino Riverside — — Southern California Total Total Secured Loans $ % $ % Commitments, Loan Disbursements, Construction and Rehabilitation Loans.The company may make construction loans that are not fully disbursed at loan inception. Construction loans are determined by the managers to be those loans made to borrowers for the construction of entirely new structures or dwellings, whether residential, commercial or multi-family properties. The company will approve and fund the construction loan up to a maximum loan balance. Disbursements will be made periodically as phases of the construction are completed or at such other times as the loan documents may require. Undisbursed construction funds will be held in escrow pending disbursement. Upon project completion, construction loans are reclassified as permanent loans. Funding of construction loans is limited to 10% of the loan portfolio. As of December 31, 2014, the company had no construction loans outstanding. S-3 The company may also make rehabilitation loans. A rehabilitation loan will be approved up to a maximum principal balance and, at loan inception, will be either fully or partially disbursed. The rehabilitation loan proceeds are generally used to acquire and remodelsingle-family homes for future sale or rental. A rehabilitation loan escrow account is fully funded and advanced periodically as phases of the rehabilitation are completed or at such other times as the loan documents may require. As of December 31, 2014, the company had no rehabilitation loans outstanding. Funding of rehabilitation loans is limited to 15% of the loan portfolio. RMC previously arranged for the company to purchase loans from an unaffiliated lender who was the servicer of the loans. The loans generally had the following conditions: · secured by first deeds of trust on single-family, real property located in California; · monthly payments of interest only at fixed rates; · terms of 5 to 11 months; and · interest rates, loan-to-value ratios (LTV) and collateral comparable to loans arranged by RMC. The last of these loans was paid off on July 15, 2014. Lien Position.Secured loans had the lien positions presented in the following table. December 31, 2014 December 31, 2013 Loans Principal Percent Loans Principal Percent First trust deeds 44 $ 89 % 35 $ 73 % Second trust deeds 8 11 16 27 Total secured loans 52 % 51 % Liens due other lenders at loan closing Total debt $ $ Appraised property value at loan closing $ $ Percent of total debt to appraised values (LTV) at loan closing (1) % % Based on appraised values and liens due other lenders at loan closing. The LTV computation does not take into account subsequent increases or decreases in security property values following the loan closing nor does it include decreases or increases of the amount owing on senior liens to other lenders by payments or interest accruals, if any. Property Type.Secured loans summarized by property type are presented in the following table. December 31, 2014 December 31, 2013 Loans Principal Percent Loans Principal Percent Single family 40 $ 76 % 46 $ 91 % Multi-family 3 6 2 2 Commercial 9 18 3 7 Total secured loans 52 $ % 51 $ % Scheduled Maturities.Secured loans are scheduled to mature, as of December 31, 2014, as presented in the following table. Loans Principal Percent 9 $ 31 % 12 24 9 16 7 7 13 21 Thereafter 2 11 Total secured loans 52 $ 19,185,660 % S-4 Loans may be repaid or refinanced before, at or after the contractual maturity date. For matured loans, the company may continue to accept payments while pursuing collection of amounts owed from borrowers. Therefore, the above tabulation for scheduled maturities is not a forecast of future cash receipts. The company reports maturity data based upon the most recent contractual agreement with the borrower. The table above includes two loans that are renewals, which have an aggregate principal balance of $1,020,664. Delinquency.Secured loans summarized by payment delinquency are presented in the following table. December 31, 2014 December 31, 2013 Past Due 30-89 days $ $ 90-179 days — 180 days or more — — Total past due Current Total secured loans $ $ Loans in Non-Accrual Status.At December 31, 2014 and December 31, 2013, there were no loans designated in non-accrual status. Impaired Loans/Allowance for Loan Losses.At December 31, 2014 and December 31, 2013, the company had not designated any loans as impaired, and had not recorded an allowance for loan losses as all loans were deemed to have protective equity (i.e., low loan-to-value ratio) such that collection is reasonably assured for amounts owing. Modifications and Troubled Debt Restructurings.During the years ended December 31, 2014, and December 31, 2013, no secured loans were modified.One performing interest-only loan was modified in a prior year to extend its maturity date to July 1, 2013, and it was paid off in 2013. 3.Risk Factors The first paragraph of the risk factor entitled "Loan Defaults and Foreclosures May Adversely Affect Us" on page 20 of the prospectus is hereby amended and restated in its entirety as follows: “We are engaged in the business of lending and, as such, we are subject to the risk that borrowers may be unable to repay the loans we have made to them in accordance with the terms of the loan agreement. Our loans will not be insured by the Federal Housing Administration or guaranteed by the Veterans Administration or otherwise guaranteed or insured by a governmental agency. Most loans will be interest only or include only small periodic repayments of principal. This means:” The risk factor entitled “Lack of Liquidity of Units Increases Their Risks” on page 29 of the prospectus is hereby amended and restated in its entirety as follows: Lack of Liquidity of Units Increases Their Risks There are substantial restrictions on the transferability of the units. You will not be free to sell or transfer your units at will, and they may not be acceptable by a lender as security for borrowing. No public trading market for the units is expected to exist after the offering. It is highly unlikely that a public trading market will ever develop. The exemptions for secondary trading available under California Corporations Code §25104(h) will be withheld, but that there may be other exemptions to cover private sales by the bona fide owner for his or her own account without advertising and without being effected by or through a broker dealer in a public offering. The California Commissioner of Corporations also imposes a restriction on sale or transfer, except to specified persons, because of the investor suitability standards that apply to a purchaser of units who is a resident of California. Units may not be sold or transferred S-5 without consent of the Commissioner, except to family members, other holders of units, and us. Our operating agreement also imposes substantial restrictions upon your ability to transfer units (See “SUMMARY OF SEVENTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT” at page 91 and “TRANSFER OF UNITS” at page 97). The operating agreement provides you with a limited right to redeem units, subject to certain limitations and requirements. The amount that a redeeming member will receive from the company is based on the lesser of the purchase price paid by the redeeming member or the redeeming member’s capital account balance as of the date of each redemption payment (See “TRANSFER OF UNITS – Unit Redemption Program” at page 98). A capital account is a sum calculated for tax and accounting purposes, and may be greater than or less than the fair market value of such member’s interest in the company. The fair market value of your units will be irrelevant in determining amounts to be paid upon redemption. As described above, the amount received by a redeeming member may, under certain circumstances, be based on the member’s capital account balance as of the date of each redemption payment, rather than the date of the redemption request. Accordingly, the amount paid to a member upon redemption may not reflect the redeeming member’s capital balance as of the date on which the redemption request was made. In addition, your units may not be readily accepted as collateral for a loan. Consequently, you should consider the purchase of units only as a long-term investment. 4.Management – Affiliates of Our Managers The section entitled “MANAGEMENT – Affiliates of Our Managers” on page 60 of the prospectus is hereby amended and restated in its entirety to read as follows: Michael R. Burwell. Michael R. Burwell, age 58, President, Director, Chief Financial Officer, Redwood Mortgage Corp. (1979-present); Director, Secretary and Treasurer A & B Financial Services, Inc. (1980-present); President, Director, Chief Financial Officer and Secretary of Gymno Corporation (1986-September 2011) and now, the manager of Gymno LLC, the entity into which Gymno Corporation was converted (September 2011-present); President, Director, Secretary and Treasurer of The Redwood Group, Ltd. (1979-September 2011); past member of Board of Trustees and Treasurer, Mortgage Brokers Institute (1984-1986). Mr. Burwell is licensed as a real estate sales person. Mr. Burwell was a general partner of each of the Redwood Mortgage Investors, Redwood Mortgage Investors II, and Redwood Mortgage Investors III until they were wound up 2005. Mr. Burwell is a general partner of each of RMI IV, RMI V, RMI VI, RMI VII and RMIVIII. Mr. Burwell attended the University of California, at Davis from 1975-1979. Diana B. Mandarino.Diana B. Mandarino, age 69, Director and past Executive Vice President of Redwood Mortgage Corp. (2001-2014); past Director of Sales and Marketing, Redwood Mortgage Investors (1995-2014); Sr.Vice President, Rancon Securities Corp. (1982-1995); Marketing and Sales Assistant, Belmont Reid & Co. Investment Group, (1977-1982); Member and past President of Financial Planning Association, Silicon Valley Chapter. Ms.Mandarino attended Foothill Community College from 1965-1967. Lorene A. Randich. Lorene A. Randich, age 58, joined Redwood Mortgage Corp. in 1991, and has served as a Director since November 2011. Ms. Randich has held the real estate broker’s license of record for Redwood Mortgage Corp. since November 2011.Since 2001, she has been Vice President of Loan Production and Underwriting. Ms. Randich has been a licensed real estate broker since 1996. She is a member of the National Association of Realtors, the California Mortgage Bankers Association, the California Association of Mortgage Professionals (former Board Member, San Francisco/Peninsula Chapter) and the California Mortgage Association Board (Member). Ms. Randich received a BA from UCBerkeley in 1980. 5.Transfer of Units – Unit Redemption Program The last sentence of the section entitled “TRANSFER OF UNITS – Unit Redemption Program” on page 99 of the prospectus is hereby amended and restated in its entirety as follows: S-6 During the years ended December 31, 2014, and 2013, 548,316 and 58,190 units were redeemed, respectively. Redemptions due to members’ deaths were 300,000 units and 21,154 units during 2014 and 2013, respectively. 6.Distribution Policies – Distributions to Members; – Distribution Process The section entitled “DISTRIBUTION POLICIES – Distribution Process” on page 100 of the prospectus is hereby amended and restated in its entirety to read as follows: Distribution Process.The company, in accordance with its operating agreement, allocates profits and losses monthly. Members who have not elected to participate in the company’s distribution reinvestment plan receive monthly cash distributions based on the earnings. To determine the amount of cash to be distributed in any specific month, the company relies in part on its annual forecast of profits, which takes into account the difference between the forecasted and actual results in the prior year, and the requirement to maintain a cash reserve. In years when cash flow generated from operating activities was not sufficient to fully fund distributions, the distributions in excess of the company’s cash flow from operating activities was funded from cash on hand, which can include proceeds from offerings, loan repayments from borrowers and borrowings, if any. If we make distributions from sources other than cash flow from operating activities, we will have fewer funds available to invest in mortgages, which could reduce our members’ overall returns. S-7 Net cash provided by (used in) operating activities, net income and distributions to members, from inception to December31, 2014, are summarized in the following table: Date Net Cash Provided By (Used In) Operating Activities Net Income Distributions to Members Distributions to Managers 3rd Qtr 2009 $
